*557The resentencing proceeding imposing a term of postrelease supervision was lawful in all respects (see People v Murrell, 73 AD3d 598 [2010], lv granted 15 NY3d 854 [2010]; People v Thomas, 68 AD3d 514, 515 [2009], appeal withdrawn 14 NY3d 845 [2010]).
The resentencing only involved the imposition of postrelease supervision and therefore, the sentencing court had no occasion to revisit the original prison sentence. Similarly, the resentencing does not present this Court with such an occasion. Were we to reach defendant’s excessive sentence claim, we would find no basis to reduce defendant’s sentence. Concur — Mazzarelli, J.E, Andrias, Catterson, Moskowitz and Román, JJ.